PER CURIAM.
We find no error in the trial court’s disal-lowance of the black defendant’s challenge to a Hispanic juror, Jackson v. State, 676 So.2d 1033 (Fla. 3d DCA 1996), or its allowance of a prosecution challenge to a black juror who had previously been arrested and jailed. Martinez v. State, 664 So.2d 1034 (Fla. 4th DCA 1995); Wilkins v. State, 659 So.2d 1273 (Fla. 4th DCA 1995); Miller v. State, 605 So.2d 492 (Fla. 3d DCA 1992), review denied, 613 So.2d 7 (Fla.1993); Knight v. State, 559 So.2d 327 (Fla. 1st DCA 1990), review denied, 574 So.2d 141 (Fla.1990).
Affirmed.